 

Exhibit 10.1

 

 

Redactions with respect to certain portions hereof denoted with “***”

 

 

EXCLUSIVE LICENSE AGREEMENT

 

between

 

THE CLEVELAND CLINIC FOUNDATION

 

and

 

ANIXA BIOSCIENCES, INC.

 

 

 

 

dated as of

 

July 8, 2019

 

--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 

EXCLUSIVE LICENSE AGREEMENT

 

This Exclusive License Agreement (this “Agreement”) is made and entered into
effective as of July 8, 2019 (the “Effective Date”), by and between The
Cleveland Clinic Foundation, a nonprofit Ohio corporation (“Licensor”), and
Anixa Biosciences, Inc., a Delaware corporation (“Licensee”).

 

RECITALS:

 

WHEREAS, Licensor owns certain patents and/or patent applications pertaining to
the use of vaccines for the treatment or prevention of Triple Negative Breast
Cancer (TNBC) and other breast cancers, which express the a-lactalbumin protein,
developed by Vincent K. Tuohy (who is an Inventor as defined below) that it
believes should be developed and commercialized for the greater public good; and

 

WHEREAS, Licensor desires to grant to Licensee an exclusive license under such
patents and/or patent applications in order to develop and commercialize such
technology, and Licensee desires such license and agrees to use commercially
reasonable efforts to develop and commercialize such technology, in each case
subject to the terms, conditions and other provisions contained herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

Article 1

DEFINITIONS

 

1.1              Defined Terms. In addition to such terms as are defined
elsewhere in this Agreement, the capitalized terms in this Agreement shall have
the following meanings:

“Action” has the meaning set forth in Section 10.1.1.

“Affiliate” as to any Person, means any other Person that, directly or
indirectly through one or more intermediaries, is in control of, is controlled
by, or is under common control with, such Person. For purposes of this
definition, "control" of a Person means the power, directly or indirectly,
either to (a) vote 50% or more of the securities having ordinary voting power
for the election of directors (or persons performing similar functions) of such
Person or (b) direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.

“Agent” has the meaning set forth in Section 23.3.

“Agreement” has the meaning set forth in the Preamble.

“Annual Update” has the meaning set forth in Section 4.2(b).

“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time, or any similar federal or state law for the relief of debtors.

“Change in Control” of any Person means (a) a merger or consolidation of such
Person, (b) a transaction or series of related transactions in which any Person
or group of persons within the meaning of § 13(d)(3) of the Securities Exchange
Act of 1934, becomes the beneficial owner, directly or indirectly, of fifty
percent (50%) or more of the combined voting power of the outstanding securities
of such Person, or (c) the sale or other transfer to a third party of all or
substantially all of such Person’s assets related to the subject matter of this
Agreement.

--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”


 

“Confidential Information” means all non-public, confidential or proprietary
information of a party, or its Affiliates or Representatives, that is disclosed
directly or indirectly from or on behalf of the Disclosing Party to the
Receiving Party, whether in oral, written, electronic or other form or media,
whether or not such information is marked, designated or otherwise identified as
"confidential" and that, due to the nature of its subject matter or
circumstances surrounding its disclosure, would reasonably be understood to be
confidential or proprietary, including, without limitation, the Licensed
Know-how and the terms and existence of this Agreement.

Confidential Information does not include information that the Receiving Party
can demonstrate by documentation or other evidence (i) was already known to the
Receiving Party without restriction on use or disclosure prior to the receipt of
such information directly or indirectly from or on behalf of the Disclosing
Party; (ii) was independently developed by the Receiving Party without use of or
reference to the Disclosing Party’s Confidential Information; (iii) is or
becomes generally known to the public or otherwise becomes publicly available,
other than through a breach of this Agreement by the Receiving Party; or (iv) is
or was made available to the Receiving Party on a non-confidential basis by a
third party having the lawful right to do so without breaching any obligation of
confidentiality to the Disclosing Party.

“Cure Period” has the meaning set forth in Section 4.1(b).

“Debarred” has the meaning set forth in Section 23.3.

“Debtor Relief Law” means the Bankruptcy Code and all other liquidation,
bankruptcy, assignment for the benefit of creditors, conservatorship,
moratorium, receivership, insolvency, rearrangement, reorganization or similar
debtor relief laws of the US or other applicable jurisdictions in effect from
time to time.

“Declaring Party” has the meaning set forth in Section 9.2.2.

“Default” means any of the events specified in Section 7.2, Section 7.4, or
anywhere else in this Agreement, which results in (a) Licensor having the right
to terminate this Agreement or (b) automatic termination of this Agreement.

“Development Plan” means the initial plan to be attached hereto as Exhibit A
pursuant to Section 5.7, setting forth the strategy and schedule for Licensee’s
research, development and testing of Licensed Products, including the estimated
dates of initiation and completion of material development activities (to be
performed by or on behalf of Licensee or Licensor) leading to Regulatory
Approval and commercial sale of Licensed Products, and thereafter any updates to
the development plan as provided by Licensee pursuant to Section 4.2.

“Development Report” means a written account of Licensee’s progress under the
Development Plan including the information specified in Exhibit C to this
Agreement.

“Disclosing Party” has the meaning set forth in Section 8.1.

“Dispute” has the meaning set forth in Section 9.2.1.

“Earned Know-how Royalty” has the meaning set forth in Section 3.2(b).


2


--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”


 

“Earned Patent Royalty” has the meaning set forth in Section 3.2(a).

“Earned Royalties” means, collectively, the Earned Patent Royalty and the Earned
Know-how Royalty.

“Effective Date” has the meaning set forth in the Preamble.

The expression “expiration” and “expire”, when referring to a claim in a
Licensed Patent means any expiration, revocation, invalidation or other
termination of a Licensed Patent incorporating the pending, issued or
enforceable claim.

“FDA” has the meaning set forth in the definition of Regulatory Authority.

“Field 1” means vaccines for the prevention of Triple Negative Breast Cancer
(TNBC) and other breast cancers, which express the a-lactalbumin protein.

“Field 2” means vaccines for the therapeutic treatment of Triple Negative Breast
Cancer (TNBC) and other breast cancers, which express the a-lactalbumin protein.

“Fields” means, collectively, Field 1 and Field 2.

“First Commercial Sale” means the first arms-length, non-clinical trial-related
sale of a Licensed Product.

“Force Majeure Event” has the meaning set forth in Section 4.1(b).

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority”  means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government. 

“Indemnitee” has the meaning set forth in Section 10.1.1.

“Infringement Notice” has the meaning set forth in Section 6.4.1.

“Inventor” means each person listed as an inventor on any Licensed Patent. 

“Issue Fee” has the meaning set forth in Section 3.1.

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority or Regulatory Authority.


3


--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 

“Licensed Know-how” means any unpatentable or unpatented developments,
proprietary knowledge, ideas, specifications, prototypes, drawings, know-how,
formulas, information, data, methods, processes, tools, designs, testing
programs, expertise, concepts or techniques, and similar knowledge not known by
Licensee prior to Licensor disclosing such knowledge to Licensee, solely to the
extent that they are (a) pertinent to the Licensed Patents, (b) not subject to
the exclusive rights of any third parties or research sponsor restrictions, (c)
(i) in existence, and known to the Inventor or members of his laboratory(ies),
as of the Effective Date or (ii) generated by or on behalf Licensor (solely or
jointly with others) during the Term through the exercise of Licensor’s retained
rights under Section 2.4.1, including non-clinical and clinical data (including
clinical data generated in connection with the Phase I Clinical Trial for TNBC),
and (d) applicable primarily within the Fields, further described in Appendix A.



“Licensed Know-how Product” means a product or part of a product in the Fields
that is sold, transferred, or otherwise disposed of in a jurisdiction where (i)
a Licensed Patent has expired; (ii) patent protection is not pursued, but the
product or part of a product sold, transferred, or otherwise disposed of would
be expected to infringe (with respect to Valid Claims of patent applications)
any Valid Claim; or (iii) that was derived from, utilizes, uses, is used, or
made through use of, embodies, contains, incorporates (in each case, in whole or
in part), or uses any element of any of the Licensed Know-how.

“Licensed Know-how Royalty Term” means, with respect to a particular Licensed
Product in a particular country, the period of time commencing on the First
Commercial Sale of such Licensed Product in such country and ending on the ***
of such First Commercial Sale.

“Licensed Patents” means the patents and patent applications listed on Appendix
A, together with (a) all patents that issue therefrom, and (b) and all
corresponding foreign patents and patent applications thereof, together with all
divisionals, continuations (but excluding continuations-in-part), reissues,
reexaminations, extensions or renewals of any of the foregoing having the same
priority date as the parent and listing at least one of the Inventors as
inventors.

“Licensed Patent Challenge” has the meaning set forth in Section 6.5(a).

“Licensed Patent Royalty Term” means, with respect to a particular Licensed
Product in a particular country, the period of time commencing on the First
Commercial Sale of such Licensed Product in such country and continuing through
the date of expiration of the last to expire Valid Claim of the Licensed Patents
covering the sale of such Licensed Product in such country.

“Licensed Patent Product” means any product or part of a product in the Fields
the making, use, sale, offer to sell, or import of which infringes or would be
expected to infringe (with respect to Valid Claims of patent applications) a
Valid Claim, but for the license granted in this Agreement.

“Licensed Product” means (i) a Licensed Patent Product; or (ii) a Licensed
Know-how Product.

“Licensed Technology” means, collectively, the Licensed Patents and the Licensed
Know-How.

“Licensee” has the meaning set forth in the Preamble.

“Licensor” has the meaning set forth in the Preamble.

“Losses” means all losses, damages, liabilities, deficiencies, claims, actions,
judgments, settlements, interest, awards, penalties, fines, costs or expenses of
whatever kind, including reasonable attorneys' fees and the cost of enforcing
any right to indemnification hereunder and the cost of pursuing any insurance
providers.

 “Net Sales” means the total gross amount of monies or cash equivalent or other
consideration paid or payable to Licensee or any Sublicensee for sales of
Licensed Products less the sum of the following amounts, without duplication: 
***. 



4

--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 

For non-cash and partial-cash sales, the applicable Licensed Product shall be
considered sold at the fair market value of the consideration received.  For
sales not at arms-length, Net Sales shall be equal to the fair market price of
such Licensed Products as when transferred in comparable arms-length
transactions.

            In the event that Licensed Products are used by Licensee or
Sublicensees for demonstration or marketing purposes rather than sold, the
Parties shall agree upon an appropriate Net Sales price, if at all applicable
based upon the nature and circumstance regarding the demonstration or marketing
purposes, for each such use. Further, any transfer or use of a Licensed Product
for clinical trials or compassionate use will not be deemed a sale for purposes
of calculating Net Sales.

            For the purposes of calculating Net Sales, all calculations of Net
Sales shall be in accordance with GAAP and based on, or valued as if based on,
bona fide arms' length transactions and not on any bundled, loss-leading or
other blended or artificial selling or transfer price. 

            Net Sales shall not include Sublicensing Revenue. 

            Where Licensed Products are not sold, but are otherwise transferred
or disposed of, the Net Sales amount of such Licensed Product for the purposes
of computing the Earned Royalty shall be the average Net Sales price at which
Licensed Products, sold in similar quantities and similar locations, are then
currently being offered for sale by Licensee or its Sublicensees.  Where such
products are not then currently being offered for sale by Licensee or a
Sublicensee, the Net Sales price of products otherwise disposed of, for the
purpose of computing the Earned Patent Royalty and the Earned Know-how Royalty,
shall be the average selling price at which products of similar kind and
quality, sold in similar quantities and similar locations, are then currently
being offered for sale by other manufacturers.

            In the event that a Licensed Product is sold together with one or
more products or services that are not Licensed Products for a single price (a
“Combination”), the gross amount invoiced for such Licensed Product for purposes
of calculating Net Sales shall be calculated by multiplying the gross amount
invoiced for such Combination by the fraction A/(A+B), where “A” is the gross
amount invoiced for such Licensed Product sold separately and “B” is the gross
amount invoiced for such other product(s) or service(s) sold separately. In the
event that such Licensed Product or such other product(s) or service(s) are not
sold separately, the portion of the gross amount invoiced for such Combination
that is attributable to Net Sales for purposes of royalty determination shall be
mutually agreed by the Parties in good faith based upon the relative value of
the Licensed Product and the other product(s) or service(s) included in the
Combination.

            The expression "transferred or otherwise disposed of" means (y) not
sold but delivered, directly or indirectly, by Licensee or Sublicensees to
others (including deliveries for export), regardless of any return or exchange
consideration; or (z) exploited or otherwise used by Licensee or Sublicensees
for any purpose other than routine testing of such Licensed Products.

“Notice” has the meaning set forth in Section 9.2.2.

“Patenting Costs” means any and all reasonable, documented, out-of-pocket costs
and expenses, including without limitation government fees and attorneys’ fees
and costs, of preparing, filing, prosecuting, issuing and maintaining any of the
Licensed Patents, including continuations, extensions, re-examinations, reissues
and appeals.

“Patent Reimbursement Amount” has the meaning set forth in Section 6.2.1.



5


--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 

“Person” means any individual, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, or other
legal entity of any kind, foreign or domestic.

“Phase I Clinical Trial” means an FDA (or other foreign regulatory authority)
approved dose escalating safety study with respect to a Licensed Product.

“Phase I Clinical Trial for TNBC” means the trial funded by the DoD for the
purpose of identifying the maximally tolerated dose of a-lactalbumin and
adjuvant in TNBC patients who have been in remission for 6 months and the
minimally effective dose of a-lactalbumin and adjuvant in the same patients for
eliciting a T-cell response.

“Phase II Clinical Trial” means a human clinical study of a Licensed Product,
the principal purpose of which is a determination of safety and efficacy in the
target patient population, as described in 21 C.F.R. 312.21(b), or a similar
human clinical study prescribed by the Regulatory Authority in a country other
than the United States.  Phase II Clinical Trial also includes the portion of
any human clinical study that meets the foregoing definition, as in the case of
a study designated as a “Phase I/II” clinical trial.

“Phase III Clinical Trial” means a human clinical study of a Licensed Product,
the design of which is acknowledged by the FDA to be sufficient for such
clinical study to satisfy the requirements of 21 C.F.R. 312.21(c), or a similar
human clinical study prescribed by the Regulatory Authority in a country other
than the United States.  Phase III Clinical Trial also includes (a) the portion
of any human clinical study that meets the foregoing definition, as in the case
of a study designated as a “Phase II/III” clinical trial, and (b) any other
human clinical study serving as a pivotal study from which the data are actually
submitted to the applicable Regulatory Authority in connection with an
application for Regulatory Approval, whether or not such study is expressly
designated as a “Phase III” clinical trial.

“Product Report” has the meaning set forth in Section 5.3.

“Quarterly Period" means each three-month period commencing on January 1, April
1, July 1 and October 1.

 “Receiving Party” has the meaning set forth in Section 8.1.

“Regulatory Approval” means any approvals (including supplements, amendments,
pre- and post-approvals and price approvals), licenses, registrations or
authorizations, howsoever called, of any Regulatory Authority, which are
necessary for the distribution, importation, exportation, manufacture,
production, use, storage, transport or clinical testing and/or sale of a
Licensed Product in a regulatory jurisdiction.

“Regulatory Authority” means the United States Food and Drug Administration
(“FDA”) or any counterpart of the FDA outside the United States, or other
national, supra-national, regional, state or local regulatory agency,
department, bureau, commission, council, ethics committee, review board or other
entity with authority over the distribution, importation, exportation,
manufacture, production, use, storage, transport or clinical testing and/or sale
of a Licensed Product.

“Regulatory Filings” means any filings, and all data contained therein, as may
be required by the FDA or equivalent foreign Regulatory Authorities for the
development, manufacture or commercialization of a Licensed Product hereunder.

“Representatives” means a party's employees, officers, directors, consultants
and legal advisors.



6


--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 

“Reserved Interests” has the meaning set forth in Section 2.7.

“Responsible Officer” with respect to any Person, means the chief executive
officer, president or chief financial officer of such Person.

“Review Period” has the meaning set forth in Section 2.4.2.

The terms “sale”, “sold” and “sell” as used in this Agreement include without
limitation sales, leases, licenses, rentals and other modes of distribution or
transfer of a product or its beneficial use.  Licensed Products will be
considered sold when delivered or invoiced, whichever occurs first.

“Sublicense” shall mean an agreement in which Licensee (a) sublicenses any of
the rights licensed to Licensee hereunder, (b) agrees not to assert such rights
or to sue, prevent or seek a legal remedy for the practice of same, or (c) is
under an obligation to grant, assign or transfer any such rights or
non-assertion, or to forebear from granting or transferring such rights to any
other entity.  Agreements expressly considered Sublicenses includes without
limitation licenses, option agreements, or similar agreements, to the extent
that the rights granted therein relate to the rights licensed to Licensee
hereunder.

“Sublicense Fees” has the meaning set forth in Section 3.4.

“Sublicensee” shall mean any non-Affiliate third party to whom Licensee has
granted a Sublicense.

“Sublicensing Revenue” shall mean any and all consideration received by Licensee
from sublicensing any of the rights granted to it under Section 2.1 of this
Agreement, including without limitation cash and cash equivalents, license issue
fees and other licensing fees, option fees, milestone payments, or other
payments of any kind, but excluding royalties on sales of Licensed Products and
minimum annual royalties. 

“Taxes” means any and all present or future income, stamp or other taxes,
levies, imposts, duties, deductions, charges, fees or withholdings imposed,
levied, withheld or assessed by any Governmental Authority, together with any
interest, additions to tax or penalties imposed thereon and with respect
thereto.

“Term” has the meaning set forth in Section 7.1.

“Territory” means worldwide.

 “Valid Claim” means any pending or issued claim of any Licensed Patent that has
not been admitted by Licensor or otherwise caused to be invalid or unenforceable
through reissue, disclaimer or otherwise, or held invalid or unenforceable by a
Governmental Authority of competent jurisdiction from whose judgment no appeal
is allowed or timely taken.

1.2              Interpretation.

(a)                For purposes of this Agreement: (i) the words "include,"
"includes" and "including" shall be deemed to be followed by the words "without
limitation"; (ii) the word "or" is not exclusive; and (iii) the words "herein,"
"hereof," "hereby," "hereto" and "hereunder" refer to this Agreement as a whole.



7


--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 

(b)               In the computation of periods of time from a specified date to
a later specified date, the word "from" means "from and including;" the words
"to" and "until" each mean "to but excluding;" and the word "through" means "to
and including."

(c)                The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Unless the context otherwise
requires, references herein: (i) to Sections, Appendices and Exhibits refer to
the Sections, Appendices and Exhibits attached to, this Agreement; (ii) to an
agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof; and (iii) to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder. This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted. Any Appendices and Exhibits referred to herein shall
be construed with, and as an integral part of, this Agreement to the same extent
as if they were set forth verbatim herein.

(d)               All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data required to
be submitted pursuant to this Agreement shall be prepared in conformity with,
GAAP as in effect from time to time.

Article 2

GRANT; SUBLICENSING

 

2.1       License Grant. 

 

(a)                Subject to the terms and conditions of this Agreement,
Licensor hereby grants to Licensee (i) the exclusive worldwide (as to the
countries for which patent protection is sought) license, with the right to
grant and authorize Sublicenses as set forth below, under the Licensed Patents
to make, have made, use, offer to sell, sell and import Licensed Products in the
Fields in the Territory, and (ii) a non-exclusive worldwide license, with the
right to grant and authorize Sublicenses as set forth below, to use or practice
the Licensed Know-How to make, have made, use, offer to sell, sell and import
Licensed Products in the Fields in the Territory.

(b)               Licensor shall, within *** after the Effective Date, disclose
the Licensed Know-how to Licensee in accordance with Article 12.  Licensee
acknowledges and agrees that the Licensed Know-how is considered Confidential
Information and has independent value and will provide Licensee with a
competitive advantage and/or commercial value.  Licensed Know-how includes ***
and other information as described in Appendix A.  In addition, Licensor shall
(i) disclose to Licensee all Licensed Know-how generated during the Term,
including non-clinical and clinical data, within *** after such Licensed
Know-how is generated, in an electronic format reasonably acceptable to
Licensee, and (ii) obtain such consents from third parties as may be necessary
to make such disclosures to Licensee, including informed consents from subjects
participating in clinical trials, as applicable.  For clarity, clinical data
delivered in accordance with the preceding sentence shall include raw data and
case report forms. 

2.2       Sublicensing.

 

(a)                Licensee may sublicense the rights granted to it under
Section 2.1, ***, so long as, ***, (w) ***, (x) this Agreement has not been
terminated, (y) Licensee is not in breach of its obligations hereunder (or there
is not otherwise a continuing Default), and (z) the following criteria are
satisfied: 

 

8


--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 

 

(i)                 the Sublicense is in writing;

 

(ii)               ***;

 

(iii)             ***;  and

 

(iv)             ***. 

 

             (b)        ***.

 

(c)        ***.

 

(d)        ***.

 

            (e)        Licensee will provide Licensor with (i) a fully signed,
copy of each Sublicense granted by Licensee under this Agreement and any
amendments thereto, including all exhibits, attachments and related documents,
within thirty (30) days of executing the same, (ii) a copy of all reports
provided to Licensee by Sublicensees during the term of the Sublicense on a
quarterly basis; and (iii) notification of the termination of any Sublicense, in
each case, which information will be Licensee’s Confidential Information. 
Notwithstanding any Sublicense, Licensee shall remain primarily liable to
Licensor for all of Licensee's duties and obligations contained in this
Agreement, including, without limitation, the payment of all Earned Royalties
due hereunder. Any act or omission of a Sublicensee that would be a breach of
this Agreement if committed or omitted by Licensee will be a breach by Licensee.

 

2.3       Government Rights.  Notwithstanding anything herein to the contrary,
any and all provisions contained herein, (including without limitation, the
licenses and other rights granted hereunder and all representations and
warranties of Licensor) are limited by and subject to the rights and
requirements of the United States Government that may attach as a result of U.S.
Government sponsorship, in any way, of research at Licensor in which one or more
invention covered by the Licensed Patents was conceived or first actually
reduced to practice, as set forth in 35 U.S.C.  §§200-206, 37 C.F.R. Part 401
and in the relevant Government research contracts with Licensor, and as such
rights and requirements may be amended or modified by Law.  To the extent
applicable, such rights and requirements include without limitation (i) the
grant of a nonexclusive, nontransferable, irrevocable, paid-up license to
practice or have practiced for or on behalf of the U.S. Government any of the
Licensed Patents throughout the world (as set forth in 35 U.S.C. §202(c)(4)),
and (ii) the requirement that Licensed Products used or sold in the United
States will be manufactured substantially in the United States (as set forth in
35 U.S.C. §204) (provided that if Licensee seeks a waiver to manufacture
Licensed Products outside of the United States, Licensor will reasonably
cooperate at Licensee’s cost and expense, where applicable).

 

2.4       Retained Rights; Requirements.

 

            2.4.1    Research Use Right.  Any and all licenses granted hereunder
are subject to the right of Licensor, on behalf of itself and its investigators,
to practice and use the Licensed Patents and the subject matter described and/or
claimed therein, and to permit others at academic, government, and
not-for-profit institutions to practice and use the Licensed Patents and the
subject matter described and/or claimed therein, for its and their own research
(including without limitation, pre-clinical, non-clinical and clinical
research), testing, educational, internal or patient-care purposes. For
avoidance of any doubt, any research previously performed, currently being
performed, or performed in the future by Licensor, at Licensor’s facilities or
using Licensor’s resources, or that Licensor or Inventor is in any way related
to (whether as Principal Investigator, sponsor or otherwise) is subject to the
retained rights in this Section 2.4.1 (the “Permitted Research”).  Permitted
Research includes, without limitation, the Phase I Clinical Trial for TNBC and
any research activities of Licensor or Inventor (while an employee of Licensor)
that are funded in whole or in part by any Governmental Authorities or any
philanthropic or similar sources. For clarity, Licensor agrees and acknowledges
that this Section 2.4.1 does not give Licensor the right to practice or use the
Licensed Technology in connection with the commercial sale of any product or
service.

 

9


--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 

 

            2.4.2    Right to Publish.  Licensee recognizes and accepts the
importance of communicating medical study and scientific data and the necessity
of conveying such information in a timely manner, and, therefore, encourages
their publication in reputable scientific journals and at seminars or
conferences, even if such publication includes Licensed Know-how.  Licensee
further recognizes and accepts that under Licensor’s mission as an academic
medical center, Licensor and its investigators must have a meaningful right to
publish without Licensee’s approval or editorial control.  Licensor shall submit
to Licensee for its review a copy of any proposed manuscript *** prior to the
estimated date of submission for publication.  Within *** of receiving such
manuscript (the “Review Period”), if Licensee reasonably determines that the
proposed publication contains patentable subject matter which requires
protection for Licensee, Licensee may require the delay of publication for a
period of time not to exceed *** for the purpose of filing patent applications.
Further, Licensor and its investigators agree to remove from the proposed
publication anything that Licensee identifies within the Review Period as
Licensee’s Confidential Information. If no written response is received from
Licensee within the Review Period, it may be conclusively presumed that
publication may proceed without delay. For avoidance of any doubt, Licensor and
Inventor (while an employee of Licensor) retain the right to publish any medical
study or scientific data arising from the Permitted Research, subject to
compliance with this Section 2.4.2.

 

2.5       Regulatory Affairs.

 

(a)        Licensor hereby grants Licensee, and its Affiliates and Sublicensees,
a “right of reference,” as that term is defined in 21 C.F.R. § 314.3(b), or a
comparable right existing under the Laws of any other jurisdiction, to any
Regulatory Filings owned or otherwise controlled by Licensor or its Affiliates
to the extent relating to the research, development, manufacture or
commercialization of a Licensed Product in the Fields in the Territory, and,
upon request, shall promptly provide a signed statement to such effect in
accordance with 21 C.F.R. §314.50(g)(3) or the Laws of any other jurisdiction.

 

(b)        Licensee shall have the right to audit any clinical data included in
the Licensed Know-how (“Licensed Clinical Data”) for accuracy and completeness,
upon at least *** prior written notice, at Licensee’s sole expense, including
but not limited to any incidental costs incurred by Licensor as a result of any
such audit.  If a Regulatory Authority requests that Licensee provide additional
information regarding any Licensed Clinical Data, then the parties shall discuss
the scope of such request and, if the requested information is owned or
otherwise controlled by Licensor, Licensor shall provide such information to
Licensee in a reasonable amount of time and cooperate with Licensee in
responding to such request.

 

(c)        Licensor shall provide Licensee with prompt written notice of an
impending inspection by a Regulatory Authority relating to the Licensed Clinical
Data and the results of such inspection, including any FDA Form 483 notices (or
similar notices of other Regulatory Authorities).  Further, if a Regulatory
Authority makes any finding that impacts or could reasonably be expected to
impact the Licensed Clinical Data, then Licensor shall provide Licensee with
prompt written notice thereof and solicit (and reasonably consider) Licensee’s
feedback regarding any plan for remedial action.

 

(d)        Licensor does not represent or warrant that any Licensed Clinical
Data was created in accordance with or pursuant to any requirements under the
C.F.R, or any comparable Laws of any jurisdiction.  Furthermore, Licensor does
not represent or warrant that any Licensed Clinical Data was created for
submission to any Governmental Authority.

 

10


--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 

2.6       No Grant of Other Technology or Patent Rights.  Except as otherwise
expressly provided in this Agreement, under no circumstances shall Licensee, as
a result of this Agreement obtain any ownership interest or license in or other
right to any technology, know-how, patents, patent applications, products, or
materials of Licensor, including items owned, controlled or developed by
Licensor, at any time pursuant to this Agreement.  This Agreement does not
create, and shall under no circumstances be construed or interpreted as
creating, an obligation on the part of Licensor to grant any license to Licensee
other than as expressly set forth herein.  Any further contract or license
agreement between the parties shall be in writing.

 

2.7       Reserved Rights.  All rights and interests of Licensor not expressly
granted to Licensee are reserved by Licensor (the “Reserved Interests”) for
itself, its Affiliates and partners (other than Licensee) and other licensees
and Sublicensees, including the rights to use and grant licenses under the
Licensed Patents or any other technology owned or controlled by Licensor to
make, have made, use, offer to sell, sell, have sold and import products (other
than Licensed Products within the Fields for so long as Licensee has an
exclusive license to Licensed Products within the Fields under this Agreement). 
It shall not be a breach of this Agreement for Licensor, acting directly or
indirectly, to exploit its Reserved Interests in any manner anywhere in the
Territory, whether or not such activity is competitive with the activities of
Licensee, including the research, development and commercialization or licensing
of others to research, develop and commercialize products (other than Licensed
Products within the Fields for so long as Licensee has an exclusive license
under the Licensed Patents to develop and commercialize products within the
Fields under this Agreement), including products that potentially compete in the
same product market as a Licensed Product); provided that the foregoing shall
not be construed to be a grant of any license, implied or otherwise, by Licensee
to Licensor or to permit Licensor to breach the confidentiality provisions of
this Agreement.

 

Article 3

FINANCIAL CONSIDERATION

 

3.1       Issue Fee. In consideration of its license to the Licensed Technology
hereunder, Licensee shall pay to Licensor a non-refundable, non-creditable
license fee in an amount equal to *** dollars ($***) (the “Issue Fee”), payable
to Licensor ***.

 

3.2       Earned Royalties.

 

(a)                In consideration of its license to the Licensed Patents
hereunder, Licensee shall pay to Licensor a quarterly royalty equal to *** of
the Net Sales (the “Earned Patent Royalty”) of a particular Licensed Product
sold, transferred or otherwise disposed of in a particular country where a Valid
Claim exists covering the sale of such Licensed Product in such Country during
the Licensed Patent Royalty Term for such Licensed Product in such country.

 

(b)               In consideration of its license to the Licensed Know-how
hereunder, Licensee shall pay to Licensor a quarterly royalty equal to *** of
the Net Sales (the “Earned Know-how Royalty”) of a particular Licensed Product
sold, transferred or otherwise disposed of in a particular country where no
Valid Claim exists covering the sale of such Licensed Product in such country
during the Licensed Know-how Royalty Term for such Licensed Product in such
country.  For avoidance of doubt, during the Licensed Know-how Royalty Term for
a particular Licensed Product in a particular country, Earned Know-how Royalties
shall be payable in respect of sales of such Licensed Product in such country if
there are no Valid Claims covering the sale of such Licensed Product in such
country.

 

11


--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 

(c)                The Earned Patent Royalty and the Earned Know-how Royalty
shall not be cumulative, such that only one Earned Royalty (i.e., the Earned
Patent Royalty or the Earned Know-how Royalty, as applicable) will be payable
with respect to any Licensed Product sold during the Term. 

 

3.3       Annual Maintenance Fee.  In consideration of its license to the
Licensed Technology hereunder, for the first calendar year beginning after the
Effective Date and each subsequent calendar year thereafter, but before the year
of the First Commercial Sale, Licensee shall pay to Licensor an “Annual
Maintenance Fee” in the amount of $***. The first Annual Maintenance Fee shall
be due and payable on or before January 15, 2021, and thereafter Licensee shall
pay the Annual Maintenance Fee to Licensor within *** of the end of each
calendar year for which an Annual Maintenance Fee is required.  The Annual
Maintenance Fee shall be fully creditable against any Milestone Payment received
for such calendar year.

 

3.4       Sublicense Fees. In consideration of its license to the Licensed
Technology hereunder, Licensee shall pay to Licensor sublicense fees
(“Sublicense Fees”) for any Sublicense executed by the milestone and in an
amount equal to a percent of Sublicensing Revenue, in each case identified in
the table below.  Consideration received by Licensee as Sublicensing Revenue in
the form of equity or other securities shall be paid to Licensor in kind, and
consideration received as Sublicensing Revenue in the form of goods shall be
paid to Licensor in cash based upon the fair market value of such goods
received.

 

 

Milestone

Sublicense Rate

***

***

***

***

***

***

***

***

 

For purposes of this Section 3.4, ***.

 

3.5       Minimum Annual Royalty.

 

(a)        In consideration of its license to the Licensed Technology hereunder,
Licensee shall pay to Licensor a minimum annual royalty (each, a “MAR”) with
respect to all Licensed Products, as set forth in the table below:

Year

MAR

***

***

***

***

***

***

***

***

 

(b)             Each year’s MAR payment shall be due and payable within ***
following the end of the calendar year to which it applies (e.g., the 2019 MAR
is due and payable on or before February 14, 2020).  If the total amount of
Earned Royalties paid during any calendar year exceeds the MAR for such calendar
year, then Licensee shall have no MAR payment obligation for such calendar
year.  In no event will the MAR be pro-rated for any partial calendar year. The
MAR shall be fully creditable against any Milestone Payment received for such
calendar year.

 

12


--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 

3.6       Product Development Milestone Payments.  In consideration of its
license to the Licensed Technology hereunder, Licensee shall pay to Licensor the
following payments (each, a “Milestone Payment”) within *** of the completion or
occurrence of each Milestone Activity with respect to a Licensed Product:

 

Amount

Milestone Activity

***

***

***

***

***

***

 

For purposes of this Agreement, ***.  For the avoidance of doubt, each Milestone
Payment shall be paid only for the first Licensed Product to complete the
Milestone Activity.

 

3.7       Payment Terms.

 

(a)                Licensee shall pay all Earned Royalties and Sublicense Fees
for each Quarterly Period within *** of the end of such Quarterly Period. 
Licensee shall make all payments under this Agreement in US dollars. If any
payments required hereunder are not received by Licensor on the date the same
has become due and payable, Licensee shall pay to Licensor interest on the
overdue undisputed payment from the date such payment was due to the date of
actual payment at a rate of ***, or if lower, the maximum amount permitted under
applicable Law. 

 

(b)               Earned Royalties, MAR payments, Milestone Payments, Sublicense
Fees and all other sums payable by Licensee under this Agreement shall be made
free and clear of and without deduction or withholding for any Taxes except as
required by applicable Law. If Licensee is required by applicable Law to deduct
or withhold any Taxes from such payments, then: (i) the amount payable by
Licensee shall be increased so that after all such required deductions or
withholdings are made (including deductions or withholdings applicable to
additional amounts payable under this Section), Licensor receives an amount
equal to the amount it would have received had no such deduction or withholding
been made; and (ii) Licensee shall make such deductions or withholdings and
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable Law.  As soon as practicable after any
payment of Taxes by Licensee to a Governmental Authority pursuant to this
Section, Licensee shall deliver to Licensor the original or certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the relevant return reporting such payment or other evidence of such payment
reasonably satisfactory to Licensor.

 

(c)                For the purpose of converting the local currency in which any
royalties or other payments arise into US dollars, the rate of exchange to be
applied shall be the rate of exchange in effect on the last business day of the
calendar quarter to which the payment relates as reported in the Wall Street
Journal.

 

(d)               If at any time any payment made by Licensee under this
Agreement is rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy or reorganization of Licensee or otherwise, Licensee’s
obligation to make such payment shall be reinstated as though such payment had
not been made.

 

13


--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 

3.8       Royalty Stacking. If Licensee determines that it is necessary that
Licensee obtain a license from any third party (“Third Party License”) in order
to avoid infringing that third party’s intellectual property rights in the
manufacture, use, sale and/or importation of the Licensed Products, the royalty
rate paid to Licensor shall be reduced by *** of the royalty rate paid for such
additional patent or intellectual property rights (i.e. ***); provided, however,
that in no event shall the royalty rate paid to Licensor be less than *** for
Licensed Patent Products or *** for Licensed Know-how Products.  Upon request,
Licensee will promptly provide to Licensor reasonable documentation supporting
the determination contemplated by this Section, provided that Licensee will not
be required to disclose information subject to the attorney-client privilege.

 

This Section applies only to any prospective earned royalty payable to third
parties for rights required to permit Licensee to make, use, offer to sell, sell
and import the Licensed Product as provided in this Agreement, and no deduction
of any Earned Royalty is allowed for payments to any third party of lump sum
license fees, milestone payments, minimum annual royalties in excess of accrued
royalties, any amounts paid for past infringement of any third-party's rights or
any amount not paid for rights required to permit Licensee to make, use, offer
to sell, sell and import the Licensed Product as provided in this Agreement.

 

Article 4

COMMERCIALIZATION AND DEVELOPMENT COVENANTS

 

4.1       Commercialization and Development Milestones.

 

(a)                Licensee agrees to use commercially reasonable efforts to
***.  In furtherance of, and without limiting, the foregoing, Licensee agrees to
cause the occurrence of each of the following milestones (each, a “Milestone”)
by the corresponding milestone date (each, a “Milestone Date”):

 

Milestone

Milestone Date

***

***

***

***

***

***

***

***

 

When Licensee completes a Milestone by the applicable Milestone Date, it will
provide Licensor with written notice of the achievement of the Milestone within
*** of such completion, together with documentation evidencing such
achievement.  Any efforts of Licensee or its Affiliates and Sublicensees, or of
Licensor or its Affiliates, will be deemed to be the efforts of Licensee for
purposes of satisfying the obligations of this Section 4.1.

 

For purposes of this Section 4.1, ***.

 

(b)               ***.

 

(c)                ***.

 

4.2       Updates.

 

(a)        Not later than July 31 of each year prior to the First Commercial
Sale, Licensee shall deliver a Development Report to Licensor.

 

14


--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 

(b)        Not later than July 31 of each year prior to the First Commercial
Sale, Licensee will provide to Licensor an update on the activities described in
the Development Plan, in form and substance reasonably acceptable to Licensor in
its reasonable discretion, describing in reasonable detail the material
activities to be undertaken during the next *** and the estimated timing of such
activities, including the estimated dates of the initiation and completion of
such activities and a summary of Licensee’s material product development
activities since the prior Annual Update (the “Annual Update”).  Licensee’s
obligation to provide Licensor with Annual Updates will continue for a Licensed
Product until the First Commercial Sale of such Licensed Product.  All such
Development Reports and Annual Updates under this Section 4.2 shall be deemed
Licensee’s Confidential Information.

 

(c)        During the Term, Licensor shall promptly deliver to Licensee copies
of such periodic reports that Licensor provides to the Department of Defense or
other source of grant funding in connection with the development of Licensed
Products (including progress reports and financial reports) and shall promptly
provide Licensee with copies of all material correspondence with any such source
of grant funding relating to the development of Licensed Products.

 

4.3       Regulatory Approval.  Licensee and its Affiliates and Sublicensees
will be solely responsible, at their sole cost and expense, for making all
Regulatory Filings and securing all Regulatory Approvals, except to the extent
performed by Licensor in accordance with Section 2.4.1.  Licensee will provide
notice to Licensor of the submission of all Regulatory Filings (including
amendments to prior filings and correspondence related to any such filings) to
Licensor within *** following the submission thereof.  Licensee will provide
copies of all Regulatory Approvals to Licensor within *** following the receipt
thereof. Licensor will provide reasonable cooperation through providing
Licensee, upon Licensee’s written request and in a timely fashion, with all
documentation and information reasonably necessary to secure such Regulatory
Approval, to the extent such documentation and information is in Licensor’s
possession and not subject to any confidentiality or non-disclosure obligations.

 

Article 5

ADDITIONAL COVENANTS; CLOSING CONDITIONS

 

5.1       Books and Records.  Licensee will maintain documentation detailing
Licensee’s efforts to develop Licensed Products for commercial sale in the
Fields in the Territory, and thereafter will maintain accurate records detailing
all commercial sales of Licensed Products.  Such documentation may include
invoices for studies advancing development of Licensed Products, laboratory
notebooks, internal job cost records, filings made to the Internal Revenue
Service to obtain tax credit, if available, for research and development of
Licensed Products, records relating to obtaining Regulatory Approval, and sales
records of Licensee or Sublicensees.  Such books and records will be preserved
for a period not less than *** after they are created during and after the Term.

 

5.2       Financial Audit. Upon reasonable notice and during regular business
hours, Licensee will allow Licensor or its designee, at Licensor’s sole expense,
to review (and audit) all books and records, including financial records, and
inspect Licensee’s research and development facilities, in each case solely to
verify the accuracy of Licensee’s Development Reports and Product Reports and
Licensee’s compliance with its obligations, covenants and agreements under this
Agreement; provided that Licensor will conduct such audit no more than ***, upon
reasonable notice, in a manner that does not interrupt Licensee’s operations,
and not later than *** following the rendering of any such records pursuant to
Section 5.1.  Licensee shall also use commercially reasonable efforts to obtain
a comparable right for Licensee to audit any Sublicensees, and, in the event
Licensee obtains such right, shall perform a comparable audit of a Sublicensee
and provide Licensor a summary of such audit upon Licensor’s written request. 
Should any of the foregoing examinations reveal an underpayment, then Licensee
shall immediately pay to Licensor the underpaid amount, plus interest in the
amount provided for in Section 3.6 (Payment Terms).  Further, if such
underpayment exceeds *** of the amount paid by Licensee to Licensor in the
previous calendar year under this Agreement, then Licensee shall bear the
reasonable out-of-pocket cost of such audit, including accountants’ and
attorneys’ fees and expenses, and shall immediately reimburse Licensor for all
such costs incurred by Licensor.

 

15


--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 

5.3       Product Reports.  Commencing in the Quarterly Period in which the
First Commercial Sale occurs, within *** of the end of each Quarterly Period,
Licensee shall deliver to Licensor a complete and accurate product report (each,
a “Product Report”), giving such particulars of the business conducted by
Licensee and Sublicensees during the preceding Quarterly Period under this
Agreement as shall be pertinent to a royalty accounting hereunder.  Without
limiting the generality of the foregoing, the Product Reports shall be in
substantially the form of Exhibit B attached hereto and include at least the
following on a Licensed Product-by-Licensed Product basis:

 

***

 

Upon termination of this Agreement, Product Reports accompanied by any
applicable Earned Royalties and Sublicense Fees shall continue to be due until a
final Product Report is submitted, which shall be due within *** following the
termination of this Agreement. All Product Reports shall be deemed Licensee’s
Confidential Information.

 

5.4       Compliance Certificate. Together with each Product Report, Licensee
shall deliver a duly executed compliance certificate from a Responsible Officer
stating that (a) all such reports are true, accurate and correct in all material
respects, (b) Licensee during such period has observed and performed all of the
covenants and other agreements, and satisfied every condition contained in this
Agreement to be observed, performed or satisfied by it, and that there has not
occurred any Default except as specified in such certificate.

 

5.5       Affirmative and Negative Covenants.  During the Term, Licensee shall:

 

(a)                not take any action, or omit to take any action, if in the
reasonable judgment of Licensor such act or omission has had, or could
reasonably be expected to have, an adverse impact upon or to the brand, name,
goodwill or image of Licensor;

 

(b)               not use, practice, commercialize or otherwise exploit the
Licensed Technology outside the Fields, excluding Licensed Know-how that becomes
generally known to the public or otherwise becomes publicly available, other
than through a breach of this Agreement by Licensee;

 

(c)                comply with all Laws applicable to the conduct of Licensee’s
business and activities related to developing, manufacturing, marketing,
offering for sale, selling, importing and exporting Licensed Products.

 

5.6       Notices.  Licensee shall promptly give notice to Licensor of:

 

(a)                the occurrence of the First Commercial Sale; and

 

(b)               the occurrence of any Default.

 

5.7       Development Plan.  Licensee shall provide to Licensor a copy of a
Development Plan after Completion (as defined in Section 3.4) of a Phase I
Clinical Trial and prior to the dosing of the first patient in a Phase II
Clinical Trial, which shall be attached hereto as Exhibit A, which Development
Plan shall be deemed to be Licensee’s Confidential Information.

 

16


--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 

Article 6

PATENT PROSECUTION; INFRINGEMENT

 

6.1       Patent Prosecution.  Licensor shall have exclusive responsibility for
the preparation, filing, prosecution, issuance and maintenance of the Licensed
Patents, using counsel reasonably acceptable to Licensee.  Licensor shall keep
Licensee informed of patent prosecution, shall keep Licensee reasonably informed
and copied on all correspondence, shall provide Licensee with copies of all
prosecution documentation (including office actions and draft patent
applications) reasonably in advance of applicable deadlines such that Licensee
has a reasonable opportunity to review and comment, will consider Licensee’s
comments and suggestions prior to taking material actions for the same, and will
take all prosecution actions reasonably recommended by Licensee that would
expand the scope of rights sought.  The parties shall reasonably cooperate with
each other to insure that each Licensed Patent reflects and will reflect, to the
extent practicable and to the best of Licensee’s knowledge, all items of
commercial interest to Licensee.  Licensor shall notify Licensee at least ***
prior to any deadline if it intends to abandon, or otherwise elect to forego its
rights in, any Licensed Patents and Licensee shall have the right (but not the
obligation) to assume control of the preparation, filing, prosecution, issuance
and maintenance of such Licensed Patents in the name of Licensor and at
Licensee’s expense.

 

6.2       Patent Reimbursements.

 

6.2.1    Licensee shall reimburse Licensor for all Patenting Costs incurred by
Licensor as of the Effective Date (the “Patent Reimbursement Amount”) in an
amount equal to $***. Payment by Licensee of the Patent Reimbursement Amount
shall be due ***.

 

6.2.2    Licensee will be responsible for the payment of all Patenting Costs
incurred or to be incurred by Licensor after the Effective Date.

 

6.2.3    With respect to any action necessary to protect a particular Licensed
Patent in a particular country in the Territory, if Licensee instructs Licensor
in writing not to take such action, the rights protected by such Licensed Patent
shall be excluded from the license granted herein and Licensee shall be relieved
from its obligation to pay for future Patenting Costs relating to such Licensed
Patent in such country.  Thereafter, Licensor shall have the right to (i)
abandon some or all of such rights at Licensor’s sole discretion, or (ii) incur
those costs at its own expense; in either case, Licensor shall be free to
license such rights to third parties without any further obligation to Licensee.

 

6.3       [Reserved] 

 

6.4       Enforcement of Licensed Patents.

 

6.4.1        Notice.  If either party becomes aware of any infringement,
anywhere in the Territory, of any issued patent within the Licensed Patents,
such party will notify the other party of such infringement in writing as soon
as reasonably practical thereafter (the “Infringement Notice”).

 

17


--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 

6.4.2        Infringement of Licensed Patents by Third Parties 

 

(a)        In the case of any infringement within the Fields of any Licensed
Patent by any third party during the Term, Licensee will have the first right,
but not the obligation, at Licensee’s expense, to cause such third party to
cease infringement and to otherwise enforce such Licensed Patent, or to defend
the Licensed Patent, or to defend the Licensed Patent in any declaratory
judgment action brought by third parties that alleges the invalidity,
unenforceability or non-infringement of the rights associated with the Licensed
Patent in the Fields; provided, however, that Licensee will (i) use counsel
reasonably acceptable to Licensor, (ii) keep Licensor reasonably informed
regarding the progress of any litigation and settlement discussions with any
alleged infringer, and (iii) copy Licensor on, or provide Licensor with copies
of, all external documents and correspondence (i.e., documents and
correspondence sent by Licensee to a third party or received by Licensee from a
third party).  Licensee will have control of the conduct of any such action that
it brings, provided that Licensor will have the right to provide ongoing
comments on documents prior to submission and advice regarding its position and
interests in such action, which advice and comments will be considered in good
faith by Licensee and incorporated or adopted by Licensee to the extent they are
reasonable or support the validity, enforceability or scope of claims of a
Licensed Patent, and (y) Licensee will not enter into any settlement, consent
judgment or other voluntary disposition of any such action without the prior
written consent of Licensor, which consent will not be unreasonably withheld,
delayed or conditioned.  For the purposes of this Section 6.4.2 (and without
limiting generality of the foregoing) it will be reasonable to Licensor to
withhold consent to a settlement if the settlement would admit the invalidity or
unenforceability of or limit in any way any patent owned by Licensor.  Licensor
will, at the request and expense of Licensee, provide reasonable cooperation and
assistance in any action described in this Section 6.4.2.  Except for providing
such reasonable assistance, Licensor will have no obligation regarding the legal
actions described herein; provided, however, that Licensor will join such action
at Licensee’s request and expense if such joinder is, in the opinion of
Licensee’s counsel, required to enable Licensee to initiate or continue such
action.  Licensor, however, will have the right to participate in any such
action through its own counsel and, except as provided in this Section 6.4.2(a),
at its own expense. 

 

(b)        If Licensee does not, within a reasonable period after becoming aware
of such infringement but no less than *** from the date of the Infringement
Notice, (i) initiate legal proceedings against such threatened or actual
infringement, or defend legal proceedings brought by a third party, as provided
in Section 6.4.2(a), or (ii) cause such infringement to terminate, Licensor may
thereafter take such action as it deems necessary to enforce its rights in the
Licensed Patent, including the right, but not the obligation, to bring, at its
own expense, an infringement action or file any other appropriate action or
claim related to such infringement against any third party; provided, however,
that Licensor shall have no obligation to bring any suit, action or other
proceeding against any alleged infringer of any Licensed Patent.   Licensee
shall and hereby does irrevocably and unconditionally waive any objection to
Licensor's joinder of Licensee to any proceeding described in Section 6.4.2(a)
on any grounds whatsoever, including on the grounds of personal jurisdiction,
venue or forum non conveniens. If Licensor brings or defends any such
proceeding, Licensee shall reasonably cooperate in all respects with Licensor in
the conduct thereof, and assist in all reasonable ways, including having its
employees testify when requested and make available for discovery or trial
exhibit relevant records, papers, information, samples, specimens, and the like
at Licensee's own cost.

 

6.4.3        Infringement of Third Party Rights.  In the event that any action,
suit or proceedings brought against, or written notice of threat thereof is
provided to Licensee alleging infringement of any patent or unauthorized use or
misappropriation of technology arising out of or in connection with Licensee’s
exercise to Licensed Patents, Licensee shall have the right to defend at its own
expense such action, suit or proceeding.  Licensee shall hold harmless and
indemnify Licensor from and against any order to pay costs arising without fault
of Licensor that may be made against Licensee or Licensor in such proceedings. 
Licensor agrees to cooperate with Licensee at Licensee’s expense (excluding
salaries, rent, utilities and other expenses typically treated as overhead) in
connection with Licensee’s response to or defense of such action, suit or
proceeding, or notice of threat thereof.

 

18


--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 

6.4.4        Recovery.  If either party shall undertake the enforcement and/or
defense of the Licensed Patents by litigation pursuant to Sections 6.4.2 and
Section 6.4.3, any recovery or damages (whether by way of settlement or
otherwise) received as a result of any such suit shall be applied first in
satisfaction of any unreimbursed expenses and legal fees of either party, and
then the remainder (related to the Licensed Patents) shall be divided between
the Parties as follows:  ***.

 

6.4.5        March-in Rights.  If any suit, action or other proceeding alleging
invalidity or non-infringement of any Licensed Patent is brought against
Licensee, Licensor, at its option, shall have the right, within *** after
commencement of such suit, action or other proceeding, to intervene and take
over the sole defense of the suit, action or other proceeding at its own
expense.

 

6.5       Licensed Patent Challenges.

 

(a)        In the event that Licensee directly or indirectly disputes,
challenges, or assists in the challenge of the validity, scope, construction,
enforceability or Licensor’s ownership of any issued patent comprising the
Licensed Patents or any claims thereof, or opposes or assists in the opposition
of the grant of any Letters Patent comprising the Licensed Patents, either in a
court of law, before the U.S. Patent and Trademark Office, or other agency or
tribunal (“Licensed Patent Challenge”), then (i) Licensor has the right to
immediately terminate this Agreement upon written notice to Licensee and with no
opportunity for Licensee to cure, and (ii) Licensee shall pay all of Licensor’s
costs, fees and expenses associated with its defense of such challenge or
opposition. 

 

(b)        Licensee shall include provisions in all Sublicenses permitted under
Section 2.2 providing that if the Sublicensee brings or participates in a
Licensed Patent Challenge, the Sublicense will immediately terminate effective
as of the first date of the Sublicensee's first filing or participation in the
Licensed Patent Challenge. The failure to include such automatic termination
provision in a Sublicense hereunder shall constitute a material breach of this
Agreement. If a Sublicensee undertakes a Licensed Patent Challenge, Licensee,
shall immediately terminate the applicable Sublicense upon becoming aware of
such Licensed Patent Challenge. Any failure to immediately terminate the
Sublicense as required by this Section 6.5(b) shall constitute a material breach
of this Agreement.

 

(c)        If Licensee directly or indirectly institutes or participates in a
Licensed Patent Challenge and Licensor elects not to terminate this Agreement in
accordance with Section 6.5(a), then ***.

           

6.6       Patent Extensions.  Licensee and Licensor shall use reasonable efforts
in its good faith determination to extend the Licensed Patents, which may
include extensions provided under U.S. law at 35 U.S.C. §154(b), 155A, and 156,
provided that Licensee shall have final decision-making authority with respect
to any patent term extension with respect to Licensed Products.  Licensee hereby
agrees to provide Licensor with all necessary assistance in securing such
extensions, including without limitation, providing all information regarding
applications for Regulatory Approval, approvals granted, and the timing of
same.  To the extent applicable, Licensee acknowledges that extensions under 35
U.S.C. §156 must be applied for within *** of the date that a Licensed Product
receives permission under the provision of law under which the applicable
regulatory review period occurred for commercial marketing or use and that
Licensee’s failure to promptly provide the necessary information or assistance
to Licensor during such *** period (with respect to a Licensed Patent for which
Licensee has elected to pursue a patent term extension) will cause serious
injury to Licensor, for which Licensee will be liable.

 

19


--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 

Article 7

TERM AND TERMINATION

 

7.1       Contract Term.  This Agreement shall commence on the Effective Date
and, unless terminated earlier in accordance with this Article 7 or any other
applicable provisions herein (including, without limitation, Section 6.5,
Section 7.2, Section 7.3, Section 7.4 or Section 7.5) shall continue until the
later to occur of (i) the five (5) year anniversary of the expiration of the
last to expire Valid Claim of the Licensed Patents or (ii) the ten (10) year
anniversary of the First Commercial Sale in each jurisdiction. The period set
forth in this Section 7.1, or such shorter periods as may result from the
earlier termination of this Agreement in accordance with this Article 7 or any
other provision of this Agreement, shall collectively be referred to as the
“Term”.

 

7.2       Licensor Termination due to Licensee Insolvency.

 

(a)                Licensor shall have the right to immediately terminate this
Agreement upon written notice if Licensee:

 

(i)                 becomes subject, voluntarily or involuntarily, to any
proceeding under any Debtor Relief Law, which is not fully stayed within *** or
is not dismissed or vacated within *** after filing;

 

(ii)               is dissolved or liquidated;

 

(iii)             makes a general assignment for the benefit of creditors; or

 

(iv)             has a receiver, trustee, custodian or similar agent appointed
by order of any court of competent jurisdiction to take charge of or sell any
material portion of its property or business.

 

7.3       Licensor Termination due to Breach of Contract Claim

 

(a)                Licensor shall have the right to immediately terminate this
Agreement upon written notice if Licensee claims that Licensor breached this
Agreement through the exercise by Licensor or an academic, government, or
not-for-profit institution of any of the retained rights provided in Section 2.4
of this Agreement to:

 

(i)                 perform research regarding the Licensed Technology;

 

(ii)               publish any results of the research described in Section
7.3(a)(i), provided such publication is made in compliance with Section 2.4.2;
or

 

(iii)             disclose any results of the research described in Section
7.3(a)(i) to any Governmental Authorities, provide such disclosure is made in
compliance with Section 2.4.2.

 

7.4       Licensor Termination for Cause.

                       

(a)                In addition to any rights of Licensor to terminate this
Agreement as provided elsewhere in this Agreement, Licensor shall have the
right, in its sole discretion, to terminate this Agreement upon written notice
to Licensee for any of the following events:

 

20


--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 

(i)                 if Licensee fails to pay any undisputed amount under this
Agreement when due and such failure remains unremedied for a period of *** after
written notice to Licensee from Licensor;

 

(ii)               if any representation, warranty, certification or other
statement of fact made by or on behalf of Licensee herein, or in any
certificate, document, report, financial statement or other document furnished
by or on behalf of Licensee under or in connection with this Agreement or any
other agreement between Licensee and Licensor, proves to have been false or
misleading in any material respect on or as of the date made and remains
unremedied for a period of *** after written notice to Licensee from Licensor;

 

(iii)             if Licensee fails to perform or observe any other material
covenant, term, condition or agreement contained in this Agreement and, if such
failure is curable, such failure continues unremedied for a period of *** after
written notice to Licensee from Licensor; or

 

(iv)             Licensee institutes a Licensed Patent Challenge as set forth in
Section 6.5(a).

 

(b)               Notwithstanding the foregoing, if Licensee disputes the
grounds for such termination in accordance with Section 7.4(a), Licensee shall
provide written notice of the dispute to Licensor, and Licensor’s right to
terminate this Agreement for cause in accordance with Section 7.4(a) shall be
tolled, pending final resolution of such dispute pursuant to Section 9.2.

 

(c)                Notwithstanding the foregoing, non-payment of the Issue Fee
pursuant to Section 3.1 or non-payment of the Patent Reimbursement Amount
pursuant to Section 6.2.1, in each case within *** of the applicable payment
date shall result in Licensor having the right to terminate this Agreement
immediately upon written notice to Licensee.

 

7.5       Licensee Termination. Licensee may, at its option, terminate this
Agreement upon any material breach by Licensor under this Agreement, which
Licensor fails to remedy within *** after notice thereof by Licensee.  In
addition, Licensee may terminate this Agreement at any time, for any business
reason based on Licensee’s reasonable business judgment, upon at least *** prior
written notice to Licensor. 

 

7.6       Disposition of Licensee Developments.  In the event of termination of
this Agreement pursuant to Section 7.2, Section 7.3, or Section 7.4, Licensee
shall ***.

 

7.7       Accrued Obligations.  Expiration or termination of the Agreement will
not release either party from any obligation that matured prior to the effective
date of such expiration or termination. Nothing herein shall be construed to
release Licensee from any obligations (including, without limitation and by way
of example only, obligations (a) in respect of Earned Royalties for sales of
Licensed Products that occurred on or before the termination date and (b) to pay
or reimburse Licensor for Patenting Costs that relate to any period before the
termination date).

 

7.8       Effects of Termination.

 

            7.8.1    Termination of License.  Upon a termination of this
Agreement in its entirety under Section 7.4 or Section 7.5, Licensee’s rights to
the Licensed Technology granted hereunder and all use thereof will terminate and
any and all rights in the Licensed Technology will revert back to Licensor. 
Upon Licensor’s request and at Licensor’s sole option, Licensee will destroy or
return all copies, except for the copies to be retained by Licensee’s legal
counsel, of any media or materials that are the property of and previously
received from Licensor, including all documentation, notes, plans, drawings,
copies, samples and computer code.

 

21


--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 

            7.8.2    Effect on Sublicenses.  Any Sublicense granted by Licensee
under this Agreement shall, subject to the prior written consent of Licensor
(which consent shall not be unreasonably withheld, conditioned or delayed and
which consent shall not be required if the applicable Sublicensee is a
Sublicensee approved by Licensor in accordance with Section 2.2 and is not then
in breach of this Agreement), survive termination of this Agreement, in which
case such Sublicense shall be considered a direct license from Licensor to the
applicable Sublicensee granting such Sublicensee a license to the Licensed
Technology that was sublicensed to such Sublicensee in the sublicensed field,
and such direct license will otherwise be on the terms and conditions of the
Sublicense (to the extent applicable to the Licensed Technology); provided,
however, that in the event of any inconsistencies between this Agreement and the
Sublicense, this Agreement shall control. 

 

            7.8.3    ***.

 

            7.8.4    Survival.  Upon expiration or termination of this
Agreement, Section 2.5 (Regulatory Affairs), Article 3 (Financial
Consideration), Section 5.1 (Books and Records), Section 5.2 (Financial Audits),
Section 5.3 (Product Reports), Section 6.2 (Patent Reimbursements), this Article
7 (Term and Termination), Article 8 (Confidential Information), Article 9
(Governing Law; Dispute Resolution), Article 10 (Indemnification and Insurance),
Section 11.3 (Disclaimers) and 11.4 (Exclusion of Consequential and Other
Indirect Damages), Article 12 (Notices), Article 13 (Assignment) , Article 14
(Use of Name) and Article 23 (Miscellaneous Provisions) will, along with all
defined terms used herein (whether defined in Article 1 (Definitions) or
elsewhere in this Agreement) and any right, obligation or required performance
of the parties in this Agreement which, by its express terms or nature and
context is intended to survive termination or expiration of this Agreement,
survive and remain in full force and effect.

 

Article 8

CONFIDENTIALITY

 

8.1       Confidentiality Obligations.  Each party (the “Receiving Party”)
acknowledges that in connection with this Agreement it will gain access to
Confidential Information of the other party (the “Disclosing Party”). As a
condition to being provided with Confidential Information, the Receiving Party
shall:

 

(a)                not use the Disclosing Party's Confidential Information other
than as necessary to exercise its rights and perform its obligations under this
Agreement; and

 

(b)               maintain the Disclosing Party's Confidential Information in
strict confidence and, subject to Section 8.2, not disclose the Disclosing
Party's Confidential Information without the Disclosing Party's prior written
consent, provided, however, the Receiving Party may disclose the Confidential
Information to its Representatives who:

 

(i)                 have a need to know the Confidential Information for
purposes of the Receiving Party's performance, or exercise of its rights
concerning the Confidential Information, under this Agreement;

 

(ii)               have been apprised of this restriction; and

 

(iii)             are themselves bound by written non-disclosure and non-use
agreements at least as restrictive as those set forth in this Section 8.1,
provided further that the Receiving Party shall be responsible for ensuring its
Representatives' compliance with, and shall be liable for any breach by its
Representatives of, this Section 8.1.

 

22


--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 

The Receiving Party shall use reasonable care, at least as protective as the
efforts it uses for its own confidential information, to safeguard the
Disclosing Party's Confidential Information from use or disclosure other than as
permitted hereby.

 

8.2       Exceptions. If the Receiving Party becomes legally compelled to
disclose any Confidential Information, the Receiving Party shall:

 

(a)                provide prompt written notice to the Disclosing Party so that
the Disclosing Party may seek a protective order or other appropriate remedy or
waive its rights pursuant to Article 12; and

 

(b)               disclose only the portion of Confidential Information that it
is legally required to furnish.

 

If a protective order or other remedy is not obtained, or the Disclosing Party
waives compliance in accordance with Article 12 and Article 21, the Receiving
Party shall, at the Disclosing Party's expense, use reasonable efforts to obtain
assurance that confidential treatment will be afforded the Confidential
Information.

 

8.3       Confidential Terms. Notwithstanding anything to the contrary herein,
the parties may disclose the terms and existence of this Agreement to potential
or actual investors, acquirers, Sublicensees, collaboration partners,
consultants, advisors and others on a reasonable need to know basis subject to
customary confidentiality restrictions, or as required by securities or other
applicable Laws.

 

Article 9

GOVERNING LAW; DISPUTE RESOLUTION

 

9.1       Governing Law.  This Agreement and all related documents, and all
matters arising out of or relating to this Agreement, are governed by, and
construed in accordance with, the laws of the State of Ohio, United States of
America, without regard to the conflict of laws’ provisions thereof to the
extent such principles or rules would require or permit the application of the
laws of any jurisdiction other than those of the State of Ohio.

 

9.2              Dispute Resolution. 

 

9.2.1    Exclusive Dispute Resolution Mechanism. The parties shall resolve any
dispute, controversy or claim arising out of or relating to this Agreement, or
the breach, termination or invalidity hereof (each, a “Dispute”), under the
provisions of this Section 9.2. The procedures set forth in this Section 9.2
shall be the exclusive mechanism for resolving any Dispute that may arise from
time to time, subject to Section 23.7.

 

9.2.2    Good Faith Negotiations. If a party believes that a Dispute exists,
then such party (the “Declaring Party”) shall provide notice of such Dispute to
the other party (the “Notice”), which Notice shall specify the nature and cause
of the Dispute and the action that the Declaring Party deems necessary to
resolve such Dispute.  Following receipt of the Notice, the parties shall use
good faith efforts to resolve the Dispute, including making personnel with
appropriate decision-making authority available to the other party to discuss
resolution of the Dispute.  If a Dispute is not resolved within *** of the date
of the non-Declaring Party’s receipt of the Notice, then the Dispute shall be
submitted to mandatory, final and binding arbitration before the American
Arbitration Association, in accordance with the then-current rules of the
American Arbitration Association, as modified herein. 

 

23


--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 

9.2.3        Arbitration. The parties shall use a panel of three arbitrators. 
The Declaring Party shall select one arbitrator, and the other party shall
select a second arbitrator, and the two arbitrators so selected shall select a
third arbitrator.  The three arbitrators shall hear the Dispute.  Such
arbitrators shall be knowledgeable in intellectual property law and related
matters. The arbitrators shall make each determination in a manner that is
consistent with this Agreement, including the parties’ intent as expressed
herein.  Without limiting the foregoing, the parties agree that the arbitrators
are empowered to make determinations regarding the reasonableness of a party’s
acts or omissions.  All decisions of the arbitrators shall be binding upon the
parties.  Each party shall be solely responsible for its own attorneys’ fees and
expenses, legal expenses and witness fees and expenses.  Any other usual and
customary expenses incurred by the arbitrators or the expense of such
arbitration proceeding shall be equally divided between the parties,
irrespective of the outcome of such proceeding.  The arbitration will be
conducted in Cleveland, Ohio.  The arbitrators are to apply the laws of the
State of Ohio, without regard to its conflict of laws’ provisions.  The parties
agree that any award, order, or judgment pursuant to the arbitration is final
and may be entered and enforced in any court of competent jurisdiction.  The
parties agree that all aspects of the dispute resolution process, including the
arbitration, shall be conducted in confidence.  The parties agree that all
statements made in connection with informal dispute resolution efforts shall not
be considered admissions or statements against interest by any party.  The
parties further agree that they will not attempt to introduce such statements at
any later trial, arbitration or mediation between the parties.

 

9.3       Waiver of Jury Trial.  Each party irrevocably and unconditionally
waives any right it may have to a trial by jury for any legal action arising out
of or relating to this Agreement or the transactions contemplated hereby.

 

Article 10

INDEMNIFICATION AND INSURANCE

 

10.1     Indemnification

 

10.1.1  Licensee Indemnification. Subject to Section 10.1.3, Licensee will
indemnify, defend and hold harmless Licensor and its respective trustees,
directors, officers, medical and professional staff, employees, students, and
agents and their respective successors, heirs, and assigns (each a “Licensor
Indemnitee”), against all Losses arising from any third party claim, suit,
action or other proceeding (each, an “Action”) which may be made or instituted
against any Licensor Indemnitee related to, arising out of or resulting from (a)
Licensee's material breach of any representation, warranty, covenant or
obligation under this Agreement, (b) use by Licensee or its Sublicensee or any
of the foregoing Persons’ respective transferees of Licensed Technology, (c) any
use, sale, transfer or other disposition by Licensee or its Sublicensee or any
of the foregoing Persons' respective transferees of Licensed Products or any
other products made by use of Licensed Technology, or (d) (i) Licensee’s
enforcement or defense of the Licensed Patents or (ii) prosecution actions in
respect of the Licensed Patents, to the extent such prosecution actions were
taken at the request of or under the direction or guidance of Licensee, except
to the extent any such Action arises from any matter for which Licensor is
obligated to provide indemnification pursuant to Section 10.1.2.

 

10.1.2  Licensor Indemnification. Subject to Section 10.1.3, to the extent
allowed under applicable Laws, Licensor will indemnify, defend and hold harmless
Licensee and its respective directors, officers, employees, consultants, and
agents and their respective successors, heirs, and assigns (each a “Licensee
Indemnitee”), against all Losses arising from any Action which may be made or
instituted against any Licensee Indemnitee related to, arising out of or
resulting from (a) Licensor's material breach of any representation, warranty,
covenant or obligation under this Agreement, or (b) a Licensor Indemnitee’s
negligence, willful misconduct, or breach of any applicable Law, except to the
extent any such Action arises from any matter for which Licensee is obligated to
provide indemnification pursuant to Section 10.1.1.

 

24


--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 

10.1.3  Indemnification Procedure. An Indemnitee (whether a Licensor Indemnitee
or a Licensee Indemnitee) that intends to claim indemnification under this
Section 10.1 will give notice to the indemnifying party of any Action which
might be covered by this Section 10.1.  The indemnifying party shall immediately
take control of the defense and investigation of the Action, including selection
of counsel reasonably acceptable to the Indemnitee, at the indemnifying party’s
sole cost and expense; provided, however, that the indemnifying party will not,
without the prior written consent of the Indemnitee, settle or consent to the
entry of any judgment with respect to such Action (a) that does not release the
Indemnitee from all liability with respect to such Action, or (b) that may
adversely affect the Indemnitee or under which the Indemnitee would incur any
obligation or liability, other than one as to which the indemnifying party has
an indemnity obligation hereunder.  The Indemnitee agrees to cooperate and
provide reasonable assistance to such defense at the indemnifying party’s
expense.  The Indemnitee at all times reserves the right to select and retain
counsel of its own at its own expense to defend its interests, provided that the
indemnifying party will remain in control of the defense. The Indemnitee’s
failure to perform any obligations under this Section 10.1.3 shall not relieve
the indemnifying party of its obligation under Section 10.1 except to the extent
that the indemnifying party can demonstrate that it has been materially
prejudiced as a result of the failure.

 

10.2    Insurance.

 

(A)                PRIOR TO USING, SELLING, TRANSFERRING OR OTHERWISE DISPOSING
OF ANY LICENSED PRODUCT (INCLUDING FOR THE PURPOSE OF OBTAINING REGULATORY
APPROVALS), LICENSEE SHALL, AT ITS SOLE COST AND EXPENSE, OBTAIN, PAY FOR AND
MAINTAIN COMMERCIAL GENERAL LIABILITY AND PROFESSIONAL LIABILITY (ERRORS AND
OMISSIONS) INSURANCE IN COMMERCIALLY REASONABLE AND APPROPRIATE AMOUNTS THAT
PROVIDES PRODUCT LIABILITY COVERAGE CONCERNING THE LICENSED PRODUCTS , INCLUDING
WITHOUT LIMITATION COVERAGE FOR HUMAN TRIALS, AND CONTRACTUAL LIABILITY COVERAGE
FOR LICENSEE'S DEFENSE AND INDEMNIFICATION OBLIGATIONS UNDER THIS AGREEMENT.  TO
THE EXTENT ANY INSURANCE COVERAGE REQUIRED UNDER THIS SECTION 10.2 IS PURCHASED
ON A "CLAIMS-MADE" BASIS, SUCH INSURANCE SHALL COVER ALL PRIOR ACTS OF LICENSEE
DURING THE TERM, AND BE CONTINUOUSLY MAINTAINED UNTIL AT LEAST *** BEYOND THE
EXPIRATION OR TERMINATION OF THE TERM, OR LICENSEE SHALL PURCHASE "TAIL"
COVERAGE, EFFECTIVE UPON TERMINATION OF ANY SUCH POLICY OR UPON TERMINATION OR
EXPIRATION OF THE TERM, TO PROVIDE COVERAGE FOR AT LEAST *** FROM THE OCCURRENCE
OF EITHER SUCH EVENT.  PROMPTLY UPON LICENSOR’S REQUEST, LICENSEE WILL PRESENT
EVIDENCE TO LICENSOR THAT THE COVERAGE IS BEING MAINTAINED.  IN ADDITION,
LICENSEE WILL PROVIDE LICENSOR WITH AT LEAST *** PRIOR WRITTEN NOTICE OF ANY
MATERIAL CHANGE IN OR CANCELLATION OF THE INSURANCE COVERAGE.

(B)               LICENSEE SHALL INSERT THIS SECTION 10.2 IN ANY SUBLICENSE,
WITH THE NAME OF THE SUBLICENSEE SUBSTITUTED FOR THE NAME OF LICENSEE THEREIN.

10.3     Lapse of Coverage. If Licensor elects to terminate this Agreement
pursuant to (and subject to the cure period set forth in) Section 7.4 for any
breach of Section 10.2, then such termination shall occur and become effective
pursuant to Section 7.4.  Nothing herein shall be construed to release either
party from any obligation that matured prior to the effective date of such
termination.  Notwithstanding the foregoing, in the *** period subsequent to the
date of such a termination of this Agreement pursuant to Section 7.4, to the
extent that such rights are still available for licensing, Licensee shall have
the right to reinstate the effectiveness of this Agreement by obtaining the
required insurance, whereupon this Agreement shall automatically become
effective as of the date of reinstatement of said insurance and shall remain in
full force and effect without any further action of the parties.

 

25


--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 

Article 11

REPRESENTATIONS AND WARRANTIES

 

11.1          Representations and Warranties of Licensee. Licensee represents
and warrants to Licensor as follows:

 

(a)                to the Licensee’s knowledge, Licensee has not received any
notice or threat of any claim, suit, action or proceeding, and has no knowledge
or reason to know of any information, that could: (i) invalidate or render
unenforceable any claim of any Licensed Patent; (ii) prove that the Licensed
Products are not covered by any claim of any Licensed Patent; or (iii) cause any
claim of any Licensed Patent to fail to issue or be materially limited or
restricted as compared with its currently pending scope;

 

(b)               to the Licensee’s knowledge, the execution and performance of
Licensee’s obligations under this Agreement does not conflict with, cause a
default under, or violate any existing contractual obligation that may be owed
by Licensee to any third party;

 

(c)                all Licensed Products will be manufactured in all material
respects in accordance with applicable Laws, including, without limitation, all
applicable Laws of the FDA and any other applicable Regulatory Authority;

 

(d)               Licensee is a corporation duly organized, validly existing and
in good standing under the laws of the state of its jurisdiction of
organization;

 

(e)                to the Licensee’s knowledge, Licensee has all requisite
corporate power and authority, and the legal right, to execute and deliver this
Agreement and to perform its obligations hereunder;

 

(f)                to the Licensee’s knowledge, the execution and delivery of
this Agreement by Licensee and the performance of its obligations hereunder have
been duly authorized by all necessary corporate action in accordance with all
applicable Laws. Licensee has duly executed and delivered this Agreement; and

 

(g)                this Agreement is a valid, legal and binding obligation of
Licensee, enforceable against Licensee in accordance with its terms.

 

 

11.2          Representations and Warranties of Licensor.  Licensor represents
and warrants to Licensee as follows:

 

(a)                to Licensor’s knowledge, it is the exclusive owner of all
rights, title and interests in the Licensed Patents and has the right, power and
authority to grant Licensee the licenses in Section 2.1 and it does not own any
patents or patent applications other than the Licensed Patents the claims of
which would dominate any practice of the Licensed Technology in the Fields.

 

(b)               to Licensor’s knowledge, the execution and performance of
Licensor’s obligations under this Agreement do not conflict with, cause a
default under, or violate any existing contractual obligation that may be owed
by Licensor to any third party.

 

(c)                Licensor is a nonprofit corporation duly organized, validly
existing and in good standing and has all requisite power and authority to
execute and deliver, and perform its obligations under, this Agreement;

 

26


--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 

(d)               to Licensor’s knowledge, the execution and performance of
Licensor’s obligations under this Agreement do not conflict with, cause a
default under, or violate any existing contractual obligation that may be owed
by Licensor to any third party;

 

(e)                this Agreement is a valid, legal and binding obligation of
Licensor, enforceable against Licensor in accordance with its terms; and

 

(f)                as of the Effective Date, to Licensor’s knowledge, there is
no infringement claim pending or threated in writing against Licensor related to
any of the Licensed Patents.

 

For purposes of this Section 11.2, “knowledge” means the actual knowledge of
Vincent K. Tuohy and individuals employed by Licensor in the group known as
“Cleveland Clinic Innovations” as of the Effective Date. For purposes of this
Agreement, “Cleveland Clinic Innovations” means Tony Giordano and Greg Frykman.

 

11.3          Disclaimer of Representations and Warranties. 

 

(a)                Except as expressly provided herein, Licensee acknowledges
and agrees that all rights licensed by Licensor hereunder are licensed “as is”
and without any representation, indemnification or warranty with respect to
possible infringement of third party rights.  Except as expressly provided
herein, nothing in this Agreement shall be construed as (i) a warranty or
representation by Licensor as to the validity or scope of any Licensed Patents,
(ii) a warranty or representation that anything made, used, imported, developed,
promoted, offered for sale, sold, or otherwise disposed of under any license
granted in this Agreement does not or will not infringe patents, trade secrets,
copyrights or other intellectual or proprietary rights of third parties; (iii) a
representation or warranty of operability or that development of a commercial
products is possible; (iv) an obligation to bring or prosecute actions or suits
against third parties for infringement; (v) conferring the right to use in
advertising, publicity or otherwise any trademark, trade name, or names, or any
contraction, abbreviation, simulation or adaptation thereof of Licensee or
Licensor; (vi) conferring by implication, estoppel or otherwise any license or
rights under any patents of Licensor other than the Licensed Patents; and (vii)
any other representations or warranties, either express or implied, unless
specified in this Agreement.  Except as expressly provided herein, the
furnishing of Confidential Information by either party shall not be interpreted
to convey any grant of rights, titles, interests, options or licenses to the
receiving party under any intellectual property rights owned or controlled by
such party, other than the license under the Licensed Technology. 

 

(b)               EXCEPT AS EXPRESSLY PROVIDED HEREIN, EACH PARTY EXPRESSLY
DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES, WHETHER WRITTEN, ORAL, EXPRESS,
IMPLIED STATUTORY OR OTHERWISE, CONCERNING THE VALIDITY, ENFORCEABILITY AND
SCOPE OF THE LICENSED PATENTS, THE ACCURACY, COMPLETENESS, SAFETY, USEFULNESS
FOR ANY PURPOSE OR, LIKELIHOOD OF SUCCESS (COMMERCIAL, REGULATORY OR OTHER) OF
THE LICENSED PRODUCTS, LICENSED KNOW-HOW AND ANY OTHER TECHNICAL INFORMATION,
TECHNIQUES, MATERIALS, METHODS, PRODUCTS, PROCESSES OR PRACTICES AT ANY TIME
MADE AVAILABLE BY LICENSOR INCLUDING ALL IMPLIED WARRANTIES OF MERCHANTABILITY,
QUALITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT AND WARRANTIES
ARISING FROM A COURSE OF DEALING, COURSE OF PERFORMANCE, USAGE OR TRADE
PRACTICE. WITHOUT LIMITATION TO THE FOREGOING, LICENSOR SHALL HAVE NO LIABILITY
WHATSOEVER TO LICENSEE OR ANY OTHER PERSON FOR OR ON ACCOUNT OF ANY INJURY,
LOSS, OR DAMAGE, OF ANY KIND OR NATURE, SUSTAINED BY, OR ANY DAMAGE ASSESSED OR
ASSERTED AGAINST, OR ANY OTHER LIABILITY INCURRED BY OR IMPOSED ON LICENSEE OR
ANY OTHER PERSON, ARISING OUT OF OR IN CONNECTION WITH OR RESULTING FROM: (X)
THE MANUFACTURE, USE, OFFER FOR SALE, SALE, OR IMPORT OF A LICENSED PRODUCT, OR
THE PRACTICE OF THE LICENSED PATENTS; (Y) THE USE OF OR ANY ERRORS OF OMISSIONS
IN ANY KNOW-HOW, TECHNICAL INFORMATION, TECHNIQUES, OR PRACTICES DISCLOSED BY
LICENSOR; OR (Z) ANY ADVERTISING OR OTHER PROMOTIONAL ACTIVITIES CONCERNING ANY
OF THE FOREGOING.

 

27


--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 

11.4     Exclusion of Consequential and Other Indirect Damages. EXCEPT FOR
DAMAGES ARISING FROM A BREACH OF ARTICLE 8, FRAUD, WILLFUL MISCONDUCT, OR GROSS
NEGLIGENCE, OR AS MAY BE PAYABLE PURSUANT TO A PARTY’S INDEMNIFICATION
OBLIGATIONS UNDER ARTICLE 10, IN NO EVENT WILL EITHER PARTY, OR THE LICENSOR
INDEMNITEES OR THE LICENSEE INDEMNITEES, BE LIABLE TO THE OTHER PARTY FOR ANY
INJURY TO OR LOSS OF GOODWILL, REPUTATION, BUSINESS, PRODUCTION, REVENUES,
PROFITS, ANTICIPATED PROFITS, CONTRACTS OR OPPORTUNITIES (REGARDLESS OF HOW
THESE ARE CLASSIFIED AS DAMAGES), OR FOR ANY CONSEQUENTIAL, INCIDENTAL,
INDIRECT, EXEMPLARY, SPECIAL, PUNITIVE OR ENHANCED DAMAGES WHETHER ARISING OUT
OF BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY, PRODUCT
LIABILITY OR OTHERWISE (INCLUDING THE ENTRY INTO, PERFORMANCE OR BREACH OF THIS
AGREEMENT), REGARDLESS OF WHETHER SUCH LOSS OR DAMAGE WAS FORESEEABLE OR THE
PARTY AGAINST WHOM SUCH LIABILITY IS CLAIMED HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH LOSS OR DAMAGE, AND NOTWITHSTANDING THE FAILURE OF ANY AGREED OR OTHER
REMEDY OF ITS ESSENTIAL PURPOSE.

 

Article 12

NOTICES

 

Any payment, notice or other communication to be given pursuant to the
provisions of this Agreement shall be in writing by means of a letter or
electronic mail directed:

 

            If to Licensor:

 

                        General correspondence to:

 

                        The Cleveland Clinic Foundation

                        9500 Euclid Avenue, Mailstop GCIC10

                        Cleveland, OH  44195

                        Attn:  CCF Innovations – Executive Director
                        Email: giordat@ccf.org

With a copy to: ccilicense@ccf.org

 

                        Payments to:

 

                        ***

 

                        With copies to:

 

                        Law Department

                        The Cleveland Clinic Foundation

                        3050 Science Park Drive, AC321

                        Beachwood, OH  44122

                        Attn:  Chief Legal Counsel, CC Innovations

                        Email: legalcontracts@ccf.org

                        With a copy to: cicarej@ccf.org

 

28


--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 

            If to Licensee:

                       

General correspondence to:

Anixa Biosciences, Inc.
3150 Almaden Expressway, Suite 250
San Jose, CA  95118
Attn:  Amit Kumar, CEO
Email: ak@anixa.com

 

Notices sent in accordance with this Section 12 shall be deemed effectively
given: (a) when received, if sent by a nationally or internationally recognized
courier (receipt requested); or (b) on the date sent by e-mail (with
confirmation of transmission), if sent during normal business hours of the
recipient, and on the next business day if sent after normal business hours of
the recipient.

Article 13

ASSIGNMENT

 

This Agreement will be binding upon and will inure to the benefit of each party
and each party’s respective transferees, successors and assigns. 
Notwithstanding the foregoing, Licensee may not transfer, delegate or assign
this Agreement or any rights or obligations hereunder (for clarity, excluding
the grant of Sublicenses approved by Licensor in accordance with Section 2.2)
without the prior written consent of Licensor (not to be unreasonably withheld,
conditioned or delayed).  For purposes of this Article 13, transfer or
assignment that will require such prior written consent will include any express
assignment, Change in Control of Licensee, or other transfer or assignment by
operation of law; provided that such consent will not be required in the case of
transfer or assignment in connection with a Change in Control in which the
successor entity is a Sublicensee approved by Licensor in accordance with
Section 2.2. Upon written request, Licensee may obtain Licensor’s prior written
consent to the transfer or assignment of this Agreement to a particular entity
in connection with a Change in Control in advance of the negotiation of such
Change in Control.  Any such request shall identify the potential successor
entity(ies), but shall not be required to contain any terms or conditions of the
potential Change in Control.  Licensor shall respond to any such request within
*** of receipt.  Any failure by Licensor to respond to any such request within
such period shall be deemed to constitute Licensor’s prior written consent to
the transfer or assignment of this Agreement to the entity(ies) identified in
such request.  In addition, any such consent given (or deemed to have been
given) by Licensor shall remain in effect with respect to each potential
successor entity for *** after the effective date of such consent and shall
apply to the applicable entity(ies) identified in such request and any
Affiliates thereof.

 

29


--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 

Article 14

USE OF NAME

 

Licensee shall not use the name, logo, likeness, trademarks, or image of
Licensor for advertising, marketing, endorsement or any other purposes without
the specific prior written consent of an authorized representative of Licensor
as to each such use.  Licensee shall not make any public announcements, make any
public statements, issue any press releases or otherwise communicate with any
news media in respect of this Agreement or the transactions contemplated hereby
without the specific prior written consent of an authorized representative of
Licensor.  Licensee shall not be required to attain consent under this Article
14 for use that is pursuant to applicable law or regulation, including
Licensee’s obligations under disclosure rules of the Securities and Exchange
Commission (SEC). Licensor’s specific prior written consent to one use shall
apply only to other uses of substantially similar form and content (e.g. various
iterations of investor presentations) but not to any other uses. Notwithstanding
anything to the contrary contained herein, Licensor shall have the right to
withdraw any consent previously provided (e.g., if Licensor has previously
consented to Licensee’s use of Licensor’s name and logo on Licensee’s website or
in investor presentations).  For clarity, this Article 14 shall not restrict
Licensee (or its Affiliates or Sublicensees) from publicly disclosing
information regarding the status of the development, or manufacture or
commercialization of any Licensed Product, provided that any such disclosure
does not use the name, logo, likeness, trademark or image of Licensor.

 

Article 15

EXPORT CONTROLS; REGULATORY CLEARANCE

 

15.1     Export Controls. Neither Licensee nor any of its Sublicensees shall,
directly or indirectly, export (including any "deemed export"), nor re-export
(including any "deemed re-export") the Licensed Products (including any
associated products, items, articles, computer software, media, services,
technical data, and other information) in violation of any applicable U.S. Laws.
Licensee and each Sublicensee shall include a provision identical in substance
to this Section 15.1 in its agreements with its Sublicensees, third party
wholesalers, distributors, customers and end-users requiring that these Persons
comply with all applicable U.S. Laws, including all applicable U.S. export Laws.
For the purposes of this Section 15.1, the terms "deemed export" and "deemed
re-export" have the meanings set forth in Section 734.2(b)(2)(ii) and Section
734.2(b)(4), respectively, of the Export Administration Regulations (EAR) (15
CFR §§ 734.2(b)(2)(ii) and 734.2(b)(4)).

 

15.2     Regulatory Clearances.  Licensee shall, at Licensee's expense, comply
with all regulations and safety standards concerning Licensed Products developed
and commercialized by or under the authority of Licensee and obtain all
necessary governmental approvals for the development, production, distribution,
sale and use of Licensed Products developed and commercialized by or under the
authority of Licensee, including any safety or clinical studies. Licensee shall
have responsibility for and provide suitable warning labels, packaging and
instructions as to the use for such Licensed Products.

 

Article 16

MARKING

 

Licensee shall and shall require any Sublicensee to comply with any applicable
patent marking provisions of 35 USC § 287(a) by marking all Licensed Products
with the word "patent" or the abbreviation "pat." and either the numbers of the
relevant Licensed Patents or a web address that is freely accessible to the
public and that associates the Licensed Products with the relevant Licensed
Patents. Licensee shall include in all Sublicenses a patent marking requirement
substantially identical to this Article 16. Licensee shall and shall require any
Sublicensee to also comply with the patent marking laws of the relevant
countries in the Territory.

 

Article 17

SEVERABILITY

 

If any term or provision of this Agreement is invalid, illegal or unenforceable
in any jurisdiction, such invalidity, illegality or unenforceability shall not
affect any other term or provision of this Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction. Upon a
determination that any term or other provision is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

 

30


--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 

Article 18

ANTI-KICKBACK AND STARK LAW

 

Licensee agrees to comply with all applicable Laws.  Without limiting the
foregoing, by entering into this Agreement, the Licensee will comply with all
applicable laws, rules and regulations including (i) the federal anti-kickback
statute (42 U.S.C.  §1320a-7b) and the related safe harbor regulations; and (ii)
the Limitation on Certain Physician Referrals, also referred to as the “Stark
Law” (42 U.S.C. 1395nn).  Accordingly, no part of any consideration paid
hereunder is a prohibited payment for the recommendation of or arranging for the
referral of business or the ordering of items or services; nor are the payments
intended to induce illegal referrals of business.  In the event that any part of
this Agreement is determined to violate federal, state, or local laws, rules or
regulations, the Parties agree to negotiate in good faith revisions to the
provision or provisions that are in violation.

 

Article 19

CONFLICT OF INTEREST

 

Licensor maintains and adheres to a Conflict of Interest Policy.  In that
connection Licensee represents that no Licensor employees, officers, trustees or
directors are consultants, employees, officers or directors or, to the best of
Licensee’s knowledge, owners of Licensee or any of its Affiliates or serve on
any boards or committees of or in any advisory capacity with Licensee or any of
its Affiliates, except as disclosed in Exhibit D attached hereto. Any payments
made to such parties listed on Exhibit D are at fair market value for services
rendered

 

Article 20

HEADERS

 

The descriptive headings of this Agreement are for convenience only and will be
of no force or effect in construing or interpreting any of the provisions of
this Agreement.

 

Article 21

BENEFIT AND WAIVER

 

The failure of either party to comply with any obligation, covenant, agreement
or condition under this Agreement may be waived by the party entitled to the
benefit thereof only by a written instrument signed by the party on granting
such waiver, but such waiver or failure to insist upon strict compliance with
such obligation, covenant, agreement or condition will not operate as a waiver
of, or estoppel with respect to, any subsequent or other failure.  The failure
of any party to enforce at any time any of the provisions of this Agreement will
in no way be construed to be a waiver of any such provision, nor in any way to
affect the validity of the Agreement or any part thereof or the right of any
party thereafter to enforce each and every such provision.  No waiver of any
breach of such provisions will be held to be waiver of any other or subsequent
breach.

 

31


--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 

Article 22

ENTIRE AGREEMENT

 

This Agreement (together with any exhibits, schedules or appendices attached
hereto) constitutes the entire agreement between the Parties hereto with respect
to the subject matter hereof and supersedes all previous or contemporaneous
negotiations, commitments, and writings with respect to such subject matter. 
Neither party shall be obligated by any undertaking nor representation regarding
the subject matter hereof other than those expressly stated herein or as may be
subsequently agreed to by the parties hereto in writing. 

 

Article 23

MISCELLANEOUS PROVISIONS

 

23.1          Amendment. No amendment, modification or supplement of any
provision of this Agreement will be valid or effective unless made in writing
and signed by a duly authorized officer of each party.

 

23.2          Further Assurances. Each party shall, upon the request of the
other party, promptly execute such documents and take such further actions as
may be necessary to give full effect to the terms of this Agreement.

 

23.3          Debarment. Licensee hereby represents and warrants that it has not
been debarred, suspended, excluded or otherwise determined to be ineligible to
participate in federal healthcare programs or federal procurement and
non-procurement programs (collectively, “Debarred”) and Licensee agrees not to
engage or assign any employee, agent or contractor (“Agent”) to perform services
under this Agreement who has been Debarred.  Licensee acknowledges that Licensor
shall have the right to terminate this Agreement in accordance with Section 7.4
in the event that Licensee or an Agent is Debarred and not promptly removed. 
Accordingly, Licensee shall provide Licensor with immediate notice if during the
Term of this Agreement Licensee (a) receives notice of action or threat of
action with respect to its Debarment or (b) becomes Debarred.

 

23.4          Independent Contractors. Both parties are independent contractors
under this Agreement.  Nothing contained in this Agreement will be deemed to
create an employment, agency, joint venture or partnership relationship between
the Parties hereto or any of their agents or employees, or any other legal
arrangement that would impose liability upon one Party for the act or failure to
act of the other Party.  Neither Party will have any express or implied power to
enter into any contracts or commitments or to incur any liabilities in the name
of, or on behalf of, the other Party, or to bind the other Party in any respect
whatsoever.

 

23.5          Tax Exempt Status. The parties recognize that Licensor is a
non-profit, tax-exempt organization and agree that this Agreement will take into
account and be consistent with Licensor’s tax-exempt status.  If any part or all
of this Agreement is determined to jeopardize the overall tax-exempt status of
Licensor and/or any of its exempt Affiliates, the parties will negotiate in good
faith an amendment of this Agreement pursuant to Article 17 so as to address
such tax consideration while effecting the original intent of the parties as
closely as possible in a mutually acceptable manner.

 

23.6          Waiver of Automatic Stay. In the event Licensee is the subject of
any voluntary or involuntary proceeding under the Bankruptcy Code, Licensee
hereby unconditionally and irrevocably agrees that Licensor is immediately
entitled, without notice, demand or any other action, to relief from the
automatic stay so as to allow Licensor to enforce its rights and remedies under
this Agreement, or at law and in equity under applicable state law. Licensee
hereby consents to the immediate lifting, without notice, demand or any other
action, of any such automatic stay and agrees that it shall not, in any manner,
contest or otherwise delay any motion filed by Licensor for relief from the
automatic stay. Licensor's enforcement of this stay waiver is subject to the
approval of the bankruptcy court in which the case is then pending.

 

32


--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 

23.7          Equitable Relief.  Each party acknowledges that a breach by the
other party of this Agreement may cause the non-breaching party irreparable
harm, for which an award of damages would not be adequate compensation and, in
the event of such a breach or threatened breach, the non-breaching party shall
be entitled to seek equitable relief, including in the form of a restraining
order, orders for preliminary or permanent injunction, specific performance and
any other relief that may be available from any court, and the parties hereby
waive any requirement for the securing or posting of any bond or the showing of
actual monetary damages in connection with such relief. These remedies shall not
be deemed to be exclusive but shall be in addition to all other remedies
available under this Agreement at law or in equity, subject to any express
exclusions or limitations in this Agreement to the contrary.

 

23.8          Counterparts. This Agreement may be executed in any number of
counterparts, each of which need not contain the signature of more than one
party but all such counterparts taken together will constitute one and the same
agreement. A signed copy of this Agreement delivered by e-mail to which a PDF
copy is attached shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

33


--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 


            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized representatives effective as of
the Effective Date.

 

 

 

The Cleveland Clinic Foundation

 

 

By        /s/ Steven C. Glass_______________

Name   Steven C. Glass_________________

Title     Chief Financial Officer___________

 

 

 

Anixa Biosciences, Inc.

 

By        /s/ Michael J. Catelani_____________

Name   Michael J. Catelani________________

Title     COO & CFO_____________________

 

34


--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 

Appendix A

LICENSED TECHNOLOGY

 

Licensed Patents:

 

***

 

 

Licensed Know-how:

 

***

                                                                                            

Appendix A-1

--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 


Exhibit A

DEVELOPMENT PLAN

 

 

To be provided pursuant to Section 5.7.

 

 

A-1

--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 

 

Exhibit B

FORM OF ROYALTY REPORT

 

 

Licensee/Sublicensee:

 

 

 

Agreement Effective Date:

 

 

 

 

 

 

Period Reported:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Product name or Catalog number

Description

Activity Type (External Sales / Internal Sales)

Country

Sold to:

Number of units sold

Total Quarterly Gross Sales

Less Allowable Deductions

Net Sales

Royalty Rate

Other Income (including Sublicensing Revenue)

Total Due

 

 

 

(US, Canada, Japan, etc.)

(Note CCF Sales)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total:

Total:

 

 

 

 

 

 

 

 

 

 $            -  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Royalties Due

 

 

 $                 -  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prior Quarterly Payments:

 

 $                 -  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Minimum Annual

$            -  

 

 

 $                 -  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cumulative Net Sales:

 

 

 

 

 


 

B-1



--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 

Exhibit C

FORM OF DEVELOPMENT REPORT

 

Date development plan initiated and time period covered by this report.

Development Report.

·         Activities completed since last report including the object and
parameters of the development, when initiated, when completed, a summary of the
data collected, and the results.

·         Activities currently under investigation, i.e., ongoing activities
including object and parameters of such activities when initiated, and projected
date of completion.

Future Development Activities.

·         Activities to be undertaken before next report including the type and
object of any studies conducted and their projected starting and completion
dates.

·         Estimated total development time remaining before a product will be
commercialized.

Changes to initial Development Plan.

·         Reasons for change.

·         Variables that may cause additional changes.

Items to be provided if applicable:

·         Information relating to Licensed Product that has become publicly
available, e.g., published Sections, competing products, patents, etc.

·         Development work being performed by third parties other than Licensee
to include name of third party, reasons for use of third party, planned future
uses of third parties including reasons why and type of work.

·         Update of competitive information trends in industry, government
compliance (if applicable) and market plan.

·         *** estimate of Net Sales

C-1

--------------------------------------------------------------------------------



 

Redactions with respect to certain portions hereof denoted with “***”

 

Exhibit D

CONFLICT OF INTEREST

 

 

None.

 

 